department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date postf-153290-01 cc psi uilc internal_revenue_service national_office chief_counsel_advice memorandum for area_counsel natural_resources from richard a kocak chief branch office of associate chief_counsel passthroughs and special industries cc psi subject mining - export coal excise_tax postf-153290-01 this chief_counsel_advice responds to issue of your date memorandum in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be used or cited as precedent please call if you have any further questions about this matter issue when a producer of coal that uses the accrual_method of accounting claims a refund of coal excise_tax that is income under the tax_benefit_rule in what year does that refund and the interest thereon become properly accruable in income conclusion in the fact patterns described below a refund of coal excise_tax and the interest thereon generally will be properly accruable in income in the year in which the irs makes the determination that a taxpayer is entitled to a refund postf-153290-01 background the coal_tax sec_4121 imposes a manufacturers excise_tax on coal from mines located in the united_states sold by the producer the producer selling the coal is liable for the tax the coal_tax is reported and paid for each calendar_quarter on form_720 quarterly federal excise_tax return and producers generally must make deposits of the tax twice a month most of the statutory rules generally applicable to manufacturers excise_taxes apply to the coal_tax however the congress specifically provided that the exemptions usually afforded to manufacturers excise_taxes including sales for export do not apply to the coal_tax see the introductory text of sec_4221 similarly the credits and refunds usually allowed for manufacturers excise_taxes do not apply to the coal_tax see the flush language of sec_6416 the export_clause the export_clause of the u s constitution art i cl provides that no tax or duty shall be laid on articles exported from any state recent judicial activity under the export_clause began with 517_us_843 there the court held that the foreign insurance tax imposed by sec_4371 is invalid with respect to insurance premiums_paid for goods that are in the stream of export this decision was followed by 523_us_360 in which the court held the harbor_maintenance_tax imposed by sec_4461 violated the export_clause as applied to goods loaded at u s ports for export both of these cases are consistent with the court’s earlier decision in a g spalding bros v edw262_us_66 there in a case with facts very similar to the facts in some of the current coal export cases the court held that a tax violated the export_clause when the taxable_event occurred at the same moment that the goods entered the stream of exportation the coal_tax itself was held unconstitutional as applied to exports in 33_fsupp2d_466 e d va amended u s dist lexis e d va date notice_2000_28 2000_21_irb_1116 acquiesces in effect to ranger in ranger the court held that even though the coal_tax is unconstitutional as applied to exports the plaintiffs still had to meet the conditions of sec_6416 discussed in detail below before the irs could issue the refunds the court noted that the plaintiff seeking the refund bears the burden of proving that the statute is satisfied f_supp 2d pincite the ranger plaintiffs met the sec_6416 requirements by obtaining the written consents of the ultimate_purchaser of the coal and thus did not have to prove that they had absorbed the economic burden of the postf-153290-01 tax there are more than cases currently in refund litigation in the u s court of federal claims relating to exports of coal one of the issues in dispute is whether the plaintiffs included the amount of the tax in the price of the coal coal_tax overpayments under notice_2000_28 the tax paid on coal is an overpayment for purposes of sec_6402 if the coal is in the stream of export when sold by the producer and actually exported section i of the notice gives examples of the type of sales of coal by a producer that are in the stream of export and the evidence that is needed to prove exportation the options for proof of export are derived from sec_48 d of the manufacturers and retailers excise_tax regulations although sec_6416 and notice_2000_28 allow claims by exporters if the producer waives its right to claim to our knowledge no such claims have been filed conditions to allowance of claims relating to manufacturers excise_taxes manufacturers usually pass on the total cost of articles sold including tax costs to their customers thus manufacturers would receive a windfall if they later received a credit or refund of excise_tax paid with respect to the sale to prevent this in the congress enacted what currently is sec_6416 this provision generally provides that a manufacturer may be allowed a credit or refund only if it has borne the economic burden of the tax or has received the written consent of the ultimate_purchaser of the article to the allowance of the claim specifically sec_6416 provides that no credit or refund of any overpayment_of_tax imposed by chapter including the coal_tax shall be allowed or made unless the person that paid the tax establishes one of the following a it neither included the tax in the price of the article with respect to which it was imposed nor collected the amount of the tax from its buyer b it has repaid the amount of the tax to the ultimate_purchaser of the article c it received the written consent of the ultimate_purchaser of the article to the allowance of the claim with regard to testing whether a person has borne the economic burden of the tax the factors described in tenneco inc v united_states cl_ct aff’d 899_f2d_1227 table fed cir are instructive with regard to whether the written consents must be received by the manufacturer by the time the claim is filed see revrul_58_563 1958_2_cb_892 summary of requirements postf-153290-01 the following must have occurred in order for the irs to allow a coal_tax claim under the code based on exported coal the coal was in the stream of export when sold by the producer the coal was actually exported the producer paid the tax to the government the producer has filed a timely claim the conditions to allowance of sec_6416 have been met common fact patterns for coal_tax claims most of the sales of the coal in question were made before ranger was decided and most of the refund claims were filed before notice_2000_28 was issued the irs is now reviewing the claims of each producer to determine if the claims are allowable if a claim meets all the factual and legal requirements including the requirements of sec_6416 the irs will allow that claim fact pattern a producer alleges the following the producer sold coal directly to foreign purchasers for export and that its selling_price was at the world price the world price set by coal buyers in other countries does not include a u s coal_tax component if the producer finds the world price to be unacceptable the producer is not in a position to negotiate a higher price rather the producer usually must forego making the sale the producer’s costs do not enter into its price negotiations with its buyers because the world price does not include an excise_tax component the producer did not pass on the amount of the tax to its customer fact pattern the facts are the same as fact pattern except that the producer’s contract with the foreign purchaser provides that the amount of the tax is included in the price to the foreign purchaser in these cases the producer received the written consent of the foreign purchaser to the allowance of the claim it should be noted that the foreign purchaser is under no legal_obligation to provide the written consent fact pattern the facts are the same as fact pattern except that the producer sold the coal to a domestic broker for export in these cases it may be more difficult for the producer to establish that the sec_6416 requirements have been met this is because the producers generally have alleged that they sold the coal to the broker postf-153290-01 at the world price which is alleged not to include an amount representing coal_tax irs agents have been asked to examine the producers’ claims carefully because both the producer and the broker probably did not sell the coal at issue at the world price also at least one broker has claimed that it bought coal at a tax-included price which would invalidate the producer’s claim unless it repaid the amount of the tax or received the written consent of the ultimate_purchaser law sec_451 provides the general_rule that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides in part that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive that income and the amount thereof can be determined with reasonable accuracy revrul_62_160 1962_2_cb_139 states that an accrual_method taxpayer should accrue interest on a credit or refund of tax as of the date the right to receive the credit or refund is determined generally this will occur on the date that an authorized irs officer first certifies the allowance of an overassessment in respect of the tax exceptions to the general_rule arise in those cases in which a right to receive a refund_or_credit is in fact duly established otherwise than by the certification of the overassessment for example in a case where a refund is made after settlement and administrative closing of the case as mutually agreed upon by the taxpayer and the irs the date the agreement is duly executed by both parties or the effective date of the agreement whichever is the later is the date that interest on the overpayment accrues as income additional exceptions to the general_rule will apply in cases involving litigation see also 24_bta_594 stating that the language of the statute indicates that prior to the allowance of the refund there was no liability for interest running from the government to a taxpayer acq 1962_2_cb_4 and 32_bta_39 acq on this issue 1962_2_cb_5 under the facts of revrul_65_190 1965_2_cb_150 new york state permitted a net_operating_loss_deduction for state corporation franchise tax purposes that was presumably the same with certain adjustments as that allowed under sec_172 of the internal_revenue_code of in order to obtain such a refund a taxpayer had to file a claim with the state tax authority the revenue_ruling holds that a postf-153290-01 refund of state corporation franchise_taxes resulting from a net_operating_loss_carryback is properly accruable in the income of an accrual_method taxpayer in the taxable_year of the loss which gives rise to the refund rather than in a later year in which the claimed refund is approved or received the revenue_ruling states that the inclusion in gross_income will be required even though it may be necessary for additional acts to be performed by third persons if it is reasonable to expect that these acts will be performed the revenue_ruling states that the amount of the net_operating_loss can be calculated with reasonable accuracy from the books and accounts of the taxpayer assuming the validity of the taxpayer’s transactions and the correctness of the figures so established the net_operating_loss incurred will be approved by the state tax authority if the claim is properly submitted in revrul_69_372 1969_2_cb_104 colorado permitted a net_operating_loss_deduction for state_income_tax purposes in the same manner that it is allowed under the internal_revenue_code of in order to obtain a refund a taxpayer had to file a claim_for_refund or an application_for a tentative_carryback_adjustment with the state tax authority the revenue_ruling holds that a refund of colorado state_income_tax resulting from a net_operating_loss_carryback is properly accruable in the income of an accrual_method taxpayer in the taxable_year of the loss which gives rise to the refund rather than in a later year in which the claimed refund is approved or received in revrul_70_419 1970_2_cb_5 the taxpayer was a national bank that used the accrual_method of accounting the taxpayer paid state sales and use taxes for and deducted these items on its federal_income_tax return for in it was determined that national banks were exempt from such state taxes the taxpayer was entitled to a refund of the state taxes but instead chose to treat the taxes paid as a contribution to the state the revenue_ruling holds that the previously deducted taxes were includible in gross_income in and were deductible subject_to certain limitations as a charitable_contribution in revrul_73_385 1973_2_cb_151 addresses the issue of when banks that used the accrual_method of accounting had to accrue refunds of virginia sales and use taxes banks located in virginia filed claims for refund of state sales and use taxes even though there was a supreme court decision holding that national banks were exempt from similar taxes in massachusetts the virginia tax authority would not honor any refund claim until the disposition of a case decided against a bank in new york state court which occurred in however affirmative action was not taken by the virginia tax authority to process refunds until the revenue_ruling distinguishing revrul_70_419 holds that the refunds of virginia sales and use taxes were accruable in income in the revenue_ruling expressly states that the furnishing of the evidence required by the virginia tax authority was merely an administrative procedure so that the claims could be processed postf-153290-01 in 79_tc_101 nonacq 1988_2_cb_1 the tax_court addressed the issue of when an accrual_method taxpayer must include in its gross_income amounts representing claimed refunds of new york state franchise_taxes and new york city general corporate taxes resulting from a net_operating_loss_carryback under new york state law the new york state tax commission had the right to examine any refund claim before allowing it a similar procedure existed for new york city the taxpayer argued that because the claimed refunds could have been disallowed in whole or in part as a result of an examination by the state city or federal tax authorities all events fixing the right to such refunds had not occurred and similarly that the amount could not be determined with reasonable accuracy the government argued the position set forth in revrul_65_190 the court noted that there was nothing inconsistent with applying a standard of including income in an accrual_method taxpayer’s gross_income if only additional mechanical acts by third parties need to be completed however the court found it arbitrary for the government to assert that it was reasonable to expect the state taxing authority’s and city taxing authority’s certifications of the claimed refunds under the facts of the case consequently the court rejected revrul_65_190 and held that the taxpayer need not include in income refunds of new york state franchise_taxes and new york city corporate taxes resulting from a net_operating_loss_carryback until the year the right to those refunds is ultimately determined in yapp corp v commissioner tcmemo_1992_348 the tax_court addressed the issue of whether a taxpayer should accrue illinois state income and replacement tax refunds attributable to net_operating_loss carrybacks in either the year of the loss that gave rise to the respective refund or the year the state revenue department reviews the claim and concludes that the taxpayer is entitled to the refund the court stated that the case involved essentially the same circumstances as doyle dane bernbach inc the government urged the court to reconsider its decision in doyle dane bernbach inc and the government contended that the review performed by the state revenue department was essentially ministerial the court found otherwise and held that the refunds were accruable in income when the state revenue department determined that the taxpayer had a right to a refund later in yapp corp v commissioner tcmemo_1993_323 the court determined that the government’s position in the prior proceeding was not substantially justified and awarded the taxpayer administrative and litigation costs analysis before notice_2000_28 was issued a taxpayer did not know whether the irs would follow ranger in notice_2000_28 the irs acquiesced in effect to the legal conclusion that the coal_tax was unconstitutional as applied to exports however the fact that the irs is no longer contesting that specific issue does not necessarily mean that there are no other issues either legal or factual that might be contested postf-153290-01 by the irs before it would allow a claim notice_2000_28 also established the rules for obtaining a refund when tax had been paid with respect to a nontaxable sale of exported coal a taxpayer could not reasonably assume that the irs would routinely or automatically grant the refunds at issue in fact the irs generally did not begin to pay these claims until the last months of which was over a year after the notice was issued furnishing the evidence required by the notice is not merely an administrative procedure so that the claims could be processed making this situation distinguishable from revrul_73_385 we do not believe it is necessary in the context of this chief_counsel_advice to resolve any conflict between the position set forth in the revenue rulings and the position of the tax_court revrul_65_190 states that an item may be required to be included in gross_income even though it may be necessary for additional acts to be performed by third persons if it is reasonable to expect that these acts will be performed although the tax_court rejected revrul_65_190 in doyle dane bernbach inc the tax_court noted that the ruling assumes the validity of the transactions and the correctness of the amount and there was nothing inconsistent with applying a standard of including income in an accrual_method taxpayer’s gross_income if only additional mechanical acts by third parties need to be completed under the fact patterns described above the validity of the transactions and the correctness of the amount of the refund have not been clearly established it is not reasonable for a taxpayer to expect that the irs would grant a refund without thoroughly reviewing and possibly contesting the factual or legal issues of course the facts of a specific case may vary from the fact patterns described above and consequently may result in a different conclusion with respect to when to include a refund in income with regard to the accrual of interest revrul_62_160 provides that an accrual_method taxpayer should accrue interest on a credit or refund of tax as of the date the right to receive the refund_or_credit is determined this generally will occur on the date that an authorized irs officer first certifies the allowance of an overassessment in respect of the tax assuming the circumstances of fact patterns described above do not involve an administrative settlement or litigation case development hazards and other considerations postf-153290-01
